IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                August 7, 2008
                                No. 07-41234
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOSE MANUEL CAMPOS-SADRIVA, true name Jose Manuel Campos-Campos

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:07-CR-1044-1


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jose Manuel Campos-Sadriva (Campos) pleaded guilty to one count of
being found unlawfully present in the United States subsequent to a prior
deportation, in violation of 8 U.S.C. § 1326. The district court sentenced him to
30 months of imprisonment, within the guidelines range. Campos objected in
the district court to the sentence imposed. Campos now appeals, challenging
only the reasonableness of the sentence imposed.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41234

       In applying the Sentencing Guidelines in this case, the district court
enhanced Campos’s offense level by 12 levels pursuant to U.S.S.G.
§ 2L1.2(b)(1)(B) based on Campos’s prior drug-trafficking conviction. Campos
does not challenge the district court’s application of the Guidelines. Instead, he
contends that his sentence was unreasonable in light of the Supreme Court’s
decisions in Gall v. United States, 128 S. Ct. 586 (2007), and Kimbrough v.
United States, 128 S. Ct. 558 (2007). He maintains that our prior jurisprudence
impermissibly constrained the district court’s sentencing discretion in a manner
incompatible with Gall and Kimbrough. We have recently rejected this same
argument. United States v. Campos-Maldonado, 531 F.3d 337, 338-39 (5th Cir.
2008)(per curiam); United States v. Gomez-Herrera, 523 F.3d 554, 557 n.1 (5th
Cir. 2008), petition for cert. filed (July 2, 2008)(No. 08-5226).
       Campos has not overcome the rebuttable presumption that his within-
guidelines sentence was reasonable. See United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006). We thus conclude that the district court did not abuse its
discretion when it imposed Campos’s 30-month sentence. See Gall, 128 S. Ct. at
594.
       AFFIRMED.




                                         2